Citation Nr: 0118765	
Decision Date: 07/18/01    Archive Date: 07/24/01	

DOCKET NO.  92-11 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for bilateral pes planus.

2.  Entitlement to an evaluation in excess of 20 percent for 
post-operative residuals of a fracture of the left wrist.

3.  Entitlement to an evaluation in excess of 10 percent for 
post-operative residuals of a right medial meniscectomy.

4.  Entitlement to an increased evaluation in excess of 10 
percent for traumatic arthritis of the right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1979 to 
October 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
August 1994 and August 1998, the Board remanded this case to 
the RO for additional development.  

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under the 
provisions of 38 U.S.C.A. § 7105(a) (West 1991), an appeal to 
the Board must be initiated by a notice of disagreement and 
completed by a substantive appeal after a statement of the 
case is furnished to the veteran.  In essence, the following 
sequence is required:  There must be a decision by the RO, 
the veteran must express timely disagreement with the 
decision, VA must respond by explaining the basis of the 
decision to the veteran, and finally the veteran, after 
receiving adequate notice of the basis of the decision, must 
complete the process by stating his argument in a timely-
filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203 (2000).

The Board addressed the four issues cited above in August 
1998.  These issues are clearly before the Board at this 
time.  In August 1998, the Board noted that a rating action 
in May 1997 had denied entitlement to benefits sought 
regarding an extraschedular evaluation associated with 
individual unemployability.  The veteran was informed of this 
rating action and his appellate rights that same month.  The 
veteran did not appeal this rating determination.  
Accordingly, this issue of unemployability due to service 
connected disabilities is not before the Board at this time.

Since August 1998, the veteran has raised additional claims.  
The veteran has sought service connection for the residuals 
of a stroke and for a left knee disability.  These issues 
were addressed by the RO in an August 2000 rating 
determination.  A valid notice of disagreement to this 
determination was received from the veteran in September 
2000.  As a result, the RO issued a statement of the case 
regarding these claims in March 2001.  The veteran has not 
submitted a substantive appeal regarding those claims.  In 
the written argument presented by the veteran's 
representative in April 2001, no reference was made to these 
new claims.  Accordingly, as no substantive appeal has been 
filed, these claims are not before the Board at this time.  

Since August 1998, the veteran has once again raised the 
claim of entitlement to individual unemployability.  The RO 
once again addressed this claim within a March 2001 rating 
determination.  The veteran was notified of this decision in 
April 2001.  A notice of disagreement to this decision has 
not been received by the veteran or his representative.  Once 
again, in written argument received by the veteran's 
representative in April 2001, the representative made no 
reference to this new claim.  Accordingly, the Board may not 
assume jurisdiction over this issue.  The Board will proceed 
with the adjudication of the claims before it at this time.  


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran in 
the development of all facts pertinent to his claims under 
both the new and old criteria and all available, relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal that can be obtained by the VA has been 
obtained by the RO.

2.  The residuals of the service-connected bilateral pes 
planus include pain on manipulation and use.  The residuals 
of the veteran's service-connected bilateral pes planus does 
not include pronounced marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement or severe spasms of the tendo achillis on 
manipulation, either unilaterally or bilaterally.  

3.  The residuals of the service-connected fracture of the 
left wrist do not include ankylosis.  There is also no 
evidence that the hand is fixed in full pronation or that the 
hand is fixed in supination or hyperpronation.  

4.  The residuals of the service-connected right knee 
disability include arthritis, pain, and limitation of motion 
caused by pain.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5276, 5277, and 5278 (2000).  

2.  The criteria for an evaluation in excess of 20 percent 
for post-operative residuals of a fracture of the left wrist 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5212, 5213, 5214, and 5215 (2000).  

3.  The criteria for an increased evaluation in excess of 10 
percent for post-operative residuals of a right medial 
meniscectomy is not found.  The criteria for an evaluation of 
20 percent for the service-connected arthritis of the right 
knee caused by pain associated with the right medial 
meniscectomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5257, 5260, and 5261 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At a VA examination held in December 1984, the veteran 
complained of right knee and left wrist pain.  It was 
observed at that time that the veteran was wearing a right 
knee brace.  There were several small scars from previous 
arthroscopic surgery.  Range of motion at that time was from 
0 to 100 degrees.  The veteran was unable to do a deep knee 
bends.  There was tenderness to pressure over the medial 
cartilage.  There was also tenderness to pressure over the 
lateral side of the left wrist.  Dorsiflexion and palmar 
flexion and ulnar and radial deviation were equal and 
bilateral.  Examination of the feet disclosed third degree 
pes planus.  However, no abnormal callous formation was found 
on the feet.  X-ray studies at that time revealed no 
fractures or dislocations of the left wrist.  X-ray studies 
of the right knee showed the joint spaces to be well 
maintained.  There were no fractures or dislocations 
visualized at that time.  

In a September 1987 VA examination, the veteran complained of 
constant pain, swelling, and locking of the right knee.  He 
also complained of pain in his left wrist.  Objective 
evaluation revealed no swelling in the left wrist.  Both 
wrists had full range of motion.  There was also no swelling 
of the right knee.  The veteran was able to do a 50 percent 
deep knee bend with no locking.  Range of motion of the right 
knee was from 30 degrees to 105 degrees.  Third degree pes 
planus with no callous formations was once again noted.  

The veteran has undergone sporadic treatment of the service-
connected disabilities at issue with the VA for several 
years.  However, the undersigned must note that review of 
outpatient treatment records indicate significant severe 
nonservice-connected disabilities.  The severe nonservice-
connected disabilities are not at issue before the Board at 
this time.

In October 1991, the veteran indicated that he had been 
denied vocational rehabilitation due to his service-connected 
disabilities.  At a VA examination held in December 1991, the 
veteran noted difficulties with his feet, back, knee, and 
wrist.  Examination of the left wrist indicated that ventral 
flexion was from 0 to 30 degrees and extension was from 0 to 
60 degrees.  It was indicated that the veteran suffered from 
a number of orthopedic problems, including persistent 
limitation of motion of the left hand and decreased grip 
strength, back pain, limitation of motion of the right 
shoulder and problems involving the right knee.  X-ray 
studies of the left wrist were normal.  X-ray studies of the 
left hand were also normal.  X-ray studies of the right knee 
revealed moderate degenerative joint disease.  The left knee 
was essentially normal.  

In his May 1992 substantive appeal, the veteran indicated 
that with his bilateral flatfoot condition he could only 
stand for short periods of time.  It was indicated that this 
condition caused a great deal of pain and was only further 
complicated by the fact that he has a bad right knee.  

In August 1994, the Board remanded this case to the RO for 
additional development.  At that time, the Board noted that 
within his substantive appeal the veteran appeared to be 
specifically raising consideration of an extraschedular 
evaluation pursuant to 38 C.F.R. § 3.321(b). 

In an October 1994 neurological evaluation, the veteran 
complained of constant pain and stiffness in the right knee 
with recurrent swelling and frequent giving way.  An 
inability to walk any distances without the support of his 
knee brace was noted.  Persistent pain in both feet with an 
inability to walk any distance was also indicated.  

Within the clinical evaluation it was reported that the 
veteran came to the hospital with a TENS unit, wearing a knee 
brace, and using a platform crutch in the right arm.  He came 
to the examination room in a wheelchair.  On examination, 
both feet were well aligned, but they displayed a 
considerable pronation of the veteran's longitudinal arch on 
the right and moderate pronation on the left side.  There was 
a definite tenderness on the ball of both heels, more 
particularly over the talonavicular and navicular cuneiform 
joints of the feet and more particularly on the right side.  
Both wrists displayed a normal configuration.  There was no 
evidence  of any effusion in the left wrist and there was no 
instability between the distal radials and the ulna.  There 
was a slight tenderness in the region of the left 
carposcapulate and along the styloid process of the ulna, but 
the left wrist displayed a good range of motion.  The 
sensation in the left hand appeared to be slightly decreased.  

The diagnoses included early degenerative changes in the 
medial and lateral compartments of the right knee with 
moderate chondromalacia of the patella.  Pronation of the 
feet, considerable on the right and moderate on the left, was 
also noted.  The residuals of two fractures of the left wrist 
and left thumb (with persistent weakness and numbness in the 
left hand) were also noted.  The examiner stated, in 
pertinent part, that when he first saw the veteran in 
February 1983 his complaints were "out of proportion to the 
actual clinical findings, and I was left with that same 
impression at the present examination."  Electromyographic 
and nerve conduction velocity studies performed revealed a 
prolonged distal latency of the left median nerve consistent 
with an entrapment neuropathy of the nerve at the level of 
the wrist.  An MRI study of the knee, which the examiner 
ordered after the examination, confirmed the presence of 
degenerative changes in the lateral facet of the patella and 
a lack of visualization of the anterior horn of the lateral 
meniscus consistent with the present degenerative changes 
detected clinically and radiographically.  The MRI study did 
not disclose any tear of the medial meniscus.  

Additional treatment records were obtained by the RO.  They 
note the veteran's difficulties with his severe nonservice-
connected disabilities.  Only sporadic reference is made to 
the disabilities at issue before the Board at this time.

In a February 1997 VA examination, the veteran once again 
noted his subjective complaints.  The veteran's medical 
history was noted.  A mild deformity of the right knee with 
no evidence of subluxation or lateral instability was found.  
No loose motion was indicated.  Degenerative joint disease of 
the right knee and a status post fracture of the left wrist 
with fusion of the carpometacarpal joint of the left thumb 
was noted.  

In a May 1997 medical report, it was noted that the veteran 
did not derive much relief from the pain in his left hand 
following the exploration of the left wrist.  His complaints 
at that time centered on his low back, right knee, and both 
feet.  

In December 1997, the veteran underwent release of the first 
dorsal compartment and resection of the neuroma superficial 
radial nerve.  

In May 1998, the RO awarded the veteran a separate evaluation 
for degenerative changes of the right knee with limitation of 
extension.  The veteran has been awarded an evaluation of 
10 percent for post-operative residuals of the right medial 
meniscectomy and a 10 percent evaluation for traumatic 
arthritis of the right knee.  

In August 1998, the Board noted that a rating decision in May 
1997 denied entitlement to benefits sought, including the 
issues of an extraschedular evaluation and individual 
unemployability.  Upon further review of the May 1997 rating 
action, the RO specifically indicated that the veteran was 
claiming entitlement to an extraschedular evaluation with 
individual unemployability under the provisions of 38 C.F.R. 
§ 3.321(b)(1).  As noted above, the issue of entitlement to 
individual unemployability due to his service-connected 
disabilities has been denied by the RO on two occasions.  On 
both occasions, the veteran did not appeal these decisions to 
the Board.  Accordingly, the issue of entitlement to a total 
rating based on individual unemployability due to the 
veteran's service-connected disabilities is not before the 
Board at this time.

After further review of the veteran's contentions, it appears 
that the veteran's arguments can also be construed as a claim 
for extraschedular evaluations for his service-connected 
disabilities.  Accordingly, the Board will address the issue 
of whether this case should be returned to the RO to consider 
this issue of extraschedular entitlement due to the veteran's 
service-connected disabilities. 

As noted by the Board in August 1998, VA evaluations and 
examinations in February 1993 and October 1994 found 
considerable pronation of the right foot and moderate 
pronation of the left foot.  When examined by the VA in 
February 1997, the veteran was found to have difficulty in 
supination and pronation of the feet, and the disability was 
diagnosed as bilateral pes planus, "Grade III."  The rating 
code for acquired flatfoot differentiates between pronation 
and marked pronation.  It does not include the definition for 
"Grade III" pes planus.  In August 1998, the Board asked 
that the "Grade III" description be translated into 
moderate, severe, or pronounced.  If not, at least a 
quantitative analysis of "Grade III" pes planus should be 
included in the record.

The Board in August 1998 also noted that in February 1997 the 
veteran authorized a law firm to secure and review his 
medical records.  A representative of the firm, in a letter 
to the veteran's representative in February 1997, stated that 
medical records would not be needed as the auto accident of 
July 6, 1995 had been settled.  The Board was of the opinion 
that medical records and the terms of settlement associated 
with that accident should be secured and associated with the 
veteran's file. 

In September 1998, apparently in response to the August 1998 
Board decision, the veteran stated that he had nothing else 
to add to his claims.  The veteran indicated that he wished 
to reopen his claim of entitlement to individual 
unemployability due to his service-connected disabilities.  
However, the veteran provided no additional information 
regarding the accident of July 6, 1995.  In August 1998, the 
RO specifically requested the veteran to provide information 
associated with his auto accident of July 6, 1995.  The 
veteran has never responded to this request for information.  
The RO also requested the veteran to submit or identify any 
other evidence in support of his claims.  Once again, the 
veteran did not respond to this request for information.

In September 1998, a VA examiner noted the Board's most 
recent remand of this case.  The examiner stated, in 
pertinent part, that "Grade III" pes planus was another 
classification of flat feet.  For VA purposes, the veteran's 
pes planus would be classified as bilateral moderate.  The 
veteran also had tenderness along the longitudinal arch, 
bilaterally, and tenderness along both heels.  Range of 
motion testing took into consideration of pain, fatigue, 
weakness, coordination and alternative repetition.  The 
veteran specifically denied acute flareups with his feet and 
ankles.  He described the pain as being moderate.  
Neurologically, there was no interval change in the lower 
extremities.  

In August 1998, it was indicated that a search for the 
veteran's vocational rehabilitation folder had been 
unsuccessful.  In this regard, the Board must note that based 
on a statement submitted by the veteran it appears that he 
was rejected for vocational rehabilitation many years ago.  
It does not appear that the veteran has ever undergone any 
vocational rehabilitation regarding his service-connected 
disabilities.

In November 1998, the RO denied the veteran's claim of 
service connection for a back disability.  The veteran has 
not appealed this determination.  Accordingly, this issue is 
also not before the Board at this time.  In November 1998, 
the veteran's representative requested that this case be 
expedited.  

In a statement received at the RO in May 1999, the veteran 
requested that all of his service-connected disabilities be 
reevaluated.  However, once again, the veteran made no 
reference to the automobile accident in July 1995 and 
provides no information regarding this settlement.  

In June 2000, the RO noted that additional development would 
be required in order to meet the requirements of the Board's 
August 1998 remand.  An additional VA examination was held in 
June 2000.  At this time, the veteran again complained that 
he had multiple injuries, that he cannot work, and that he 
cannot move around without pain.  It was also contended the 
veteran had problems with his left wrist and left thumb and 
hand following his fracture.  Physical examination noted the 
veteran walked very slowly, obviously bent slightly over from 
the neck and upper torso.  The veteran favored his right knee 
with his walking and uses a support cane.  Physical 
examination of the left thumb showed discomfort, pain on 
extension and flexion.  There was no joint swelling.  
Examination of the left wrist revealed marked tenderness in 
the navicular junction with the left wrist on the medial 
side.  The right knee had a scar.  The veteran walked with an 
obvious limp.  He could not toe walk, heel walk, or stand on 
the right leg by itself without holding on and having pain 
and discomfort.  

The diagnostic impression noted traumatic arthritis in the 
right knee, post surgery, with removal of the medial meniscus 
with persistent pain, a decreased range of motion, decreased 
strength, and quadriceps muscle atrophy.  It was indicated 
that these conditions, along with the veteran's neck surgery 
and right shoulder surgery, have made him much more weakened, 
with excess fatigability and incoordination.  It was very 
difficult for the veteran to maintain balance.  It was also 
indicated that these symptoms had obviously been getting 
worse over many years.  

Additional medical records were obtained by both the RO and 
from the veteran.  They continued to note treatment for 
several severe nonservice-connected disabilities and only 
sporadic treatment of the service-connected disabilities.  
Written document was received from the veteran's 
representative in April 2001.

In April 2001, the RO contacted the veteran and noted that on 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(the VCAA), was signed into law.  The RO noted what 
information they needed from the veteran, what he could do to 
help his claim, when and where he should send this 
information, and who he should contact if he had any 
questions or needed assistance.  With regard to this 
communication, no response has been received from the veteran 
and neither he nor his representative has indicated any 
additional medical evidence available that would support 
these claims.  In addition, the veteran's representative made 
no reference to the request for information regarding the 
automobile accident noted in the Board's remand.

II.  Analysis

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the VCAA, contains extensive 
provisions modifying the adjudication of all pending claims.  
The new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  

This change in the law is applicable to all claims filed 
before the date of enactment and not yet final as of that 
date and is thus applicable to the instant appeal.  The VCAA 
requires that VA notify the veteran of the evidence necessary 
to substantiate his claim, requires VA to make reasonable 
efforts to assist a claimant in obtaining any and all 
evidence necessary to substantiate the claim and, under 
certain circumstances, requires examinations and the 
procurement of medical opinions.  

The Board finds that the development completed in this case 
satisfies the VCAA in every particular.  That is, the veteran 
and his representative have been informed on multiple 
occasions of the evidence necessary to substantiate these 
claims and have been provided the appropriate law and 
regulations.  All known and identified evidence that can be 
obtained by the RO has been collected for review.  That is, 
the RO obtained the veteran's service medical records, all 
post-service medical reports identified, and the veteran was 
afforded a number of VA examinations.

In this case, the Board finds specifically that the VA has 
met the duty to assist the veteran in the development of 
facts pertinent to his claims.  The RO, in both substance and 
specifics, have met the requirements of both Board remands.  
Consequently, a third remand of this case is simply not 
warranted.  Efforts to obtain the veteran's vocational 
rehabilitation records have been unsuccessful, as the veteran 
has received no vocational rehabilitation.  The veteran 
himself has never indicated that he received vocational 
rehabilitation, only that he applied for such rehabilitation.  
The veteran has specifically provided the letter that denied 
him vocational rehabilitation.  This letter shows that the 
denial was due to both his service-connected and his 
nonservice-connected disabilities.  

In August 1998, the Board requested that the veteran provide 
information regarding the automobile accident in July 1995.  
The veteran has either ignored this request for information 
or deliberately withheld this information from the VA.  In 
any event, as noted above, the RO has made an attempt to 
obtain the medical records and settlement associated with the 
automobile accident in July 1995, without success and the 
veteran is well aware of that fact.  In view of the veteran's 
conduct, the Board must conclude that a further attempt to 
obtain these records is not required because there is no 
reasonable possibility that the evidence would substantiate 
the claim.  Indeed, the most reasonable conclusion to be 
drawn at this time is that these additional records might 
very well undercut the current claim.  Moreover, the RO could 
not possibly obtain these records without additional 
information and cooperation from the veteran that clearly is 
not forthcoming. 

The Board has reviewed the specific questions posed to VA 
evaluators by the Board within its remands of this case.  The 
RO has made extensive efforts to address these questions.  
Numerous VA evaluations have been performed.  The Board 
specifically finds that the VA examinations cited above meet, 
in substance, the requirements of the Board's remands in this 
case.  Accordingly, additional development is not required.  

In this case, the Board finds that the VA has met or exceeded 
the obligations of both the new and old criteria regarding 
the duty to assist regarding this case.  The RO has obtained 
all pertinent records in can obtain and the veteran has been 
notified of the evidence required to substantiate his claims.  
There is no indication of existing evidence that could 
substantiate the claim that the RO has not attempted to 
obtain.  The veteran has been fully advised of the status of 
the efforts to develop the record as well as the nature of 
the evidence needed to substantiate these claims in multiple 
communications from the RO and the Board.  He and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate these claims.  
Accordingly, the Board finds that a remand would serve no 
useful purpose. 

III.  Entitlement to an Increased Evaluation for
The Veteran's Right Knee Disability

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average industrial 
impairment.  38 U.S.C.A. § 1155.  Separate Diagnostic Codes 
identify the various disabilities.  Arthritis due to trauma, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (1999).  Degenerative arthritis (Diagnostic 
Code 5003) established by X-ray findings will be rated on the 
basis of limitation of motion of the appropriate diagnostic 
codes for the specific joint or joints involved.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by a finding such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  With 
X-ray evidence of involvement of two or more major joints, or 
two or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
possible in the absence of limitation of motion.  The 
20 percent and 10 percent rating, based on X-ray findings, 
will be not combined with ratings based on limitation of 
motion under Diagnostic Code 5003.  

The RO has primarily evaluated the veteran's service-
connected post-operative residuals caused by the right medial 
meniscectomy with laxity (the right knee disability) under 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (other knee 
impairment).  Under this Diagnostic Code, severe recurrent 
subluxation or lateral instability warrants a 30 percent 
evaluation.  Moderate recurrent subluxation or lateral 
instability warrants a 20 percent evaluation.  Finally, 
slight recurrent subluxation or lateral instability warrants 
a 10 percent evaluation.  

In this case, the Board finds no probative evidence to 
support a conclusion that the veteran has recurrent 
subluxation or lateral instability associated with his right 
knee.  While the veteran has appeared repeatedly in a knee 
brace, the examiner in 1994 noted good stability and good 
lateral stability of both knees.  The examiner in 1997 
expressly found no evidence of instability or subluxation.  
The other clinical medical evidence of record fails 
objectively to confirm subluxation or lateral instability.  
At the VA examination in June 2000, the examiner noted the 
veteran wore a knee brace and commented at the end of the 
report that the veteran had "very little stability" of the 
knee.  The examiner, however, at no point reported that he 
had tested the knee for stability or lateral subluxation.  In 
view of the other direct findings of the record that the knee 
did not exhibit instability or lateral subluxation 
objectively, the Board finds no probative value can be 
assigned to the comments of the examiner in June 2000 that 
instability is present.  Clearly, the examiner accepted at 
face value the use of the knee brace as indicating 
instability.  Accordingly, an increased evaluation is clearly 
not warranted for this specific disability under Diagnostic 
Code 5257.  

While the Board has considered the veteran's complaints of 
pain and limitation of motion caused by pain, as noted above 
the credible objective medical evidence of record fails to 
confirm instability and lateral subluxation.  Accordingly, 
the subjective complaints do not support an increased rating 
on in the absence of objective support for a disability 
ratable under Code 5257.  Further, as the functional loss due 
to pain is considered in connection with the evaluation for 
arthritis, it can not be also considered again to support an 
increased rating under Code 5257 without violating the rule 
against pyramiding.  

The RO has also evaluated the veteran's right knee condition 
under 38 C.F.R. § 4.71a, Diagnostic Code 5261 (limitation of 
extension of the leg).  The veteran is currently receiving a 
10 percent evaluation due to arthritis in the right knee 
under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (arthritis due 
to trauma) (2000) separate and distinct from the post-
operative residuals of the right medial meniscectomy with 
laxity.  As noted above, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion of the appropriate diagnostic code for the specific 
joint or joints involved.  Under Diagnostic Code 5261 
(limitation of extension of the leg), extension of the knee 
limited to 45 degrees warrants a 50 percent evaluation.  
Extension limited to 30 degrees warrants a 40 percent 
evaluation, extension limited to 15 degrees warrants a 20 
percent evaluation, extension to 10 degrees warrants a 10 
percent, and extension limited to 5 degrees warrants a 
noncompensable evaluation.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion), flexion limited to 15 degrees warrants a 30 percent 
evaluation, flexion limited to 30 degrees warrants a 
20 percent evaluation, flexion limited to 45 degrees warrants 
a 10 percent evaluation, and flexion limited to 60 degrees 
warrants a noncompensable evaluation.  

The Board finds the record contains some objective support 
for veteran's complaints of pain in the right knee, primarily 
in view of the fact that the most recent examiner found 
tenderness of the right knee and some atrophy of the right 
quadriceps.  In view of this evidence, the Board believes 
that a 20 percent evaluation for limitation of extension of 
the leg under Diagnostic Code 5261 is warranted.  The 
objective medical evidence of record would not support a 
determination that the veteran's leg is limited to an 
extension to 15 degrees caused by the arthritis.  The Board 
believes, however, that with consideration of the veteran's 
pain, the Board can justify a 20 percent evaluation for 
limitation of extension of the leg attributable to functional 
loss caused by pain due to the arthritis condition.  

The Board has considered the veteran's extensive difficulties 
associated with multiple orthopedic disabilities.  However, 
the Board must also note that the medical evidence of record, 
including several of the medical records cited above, have 
indicated the veteran's complaints of pain are not always 
clearly associated with any particular objective disability.  
Moreover, there is clear medical opinion of record that the 
veteran's complaints are disproportionate to the actual level 
of disability.  Accordingly, the Board finds that the medical 
evidence of record does not support the veteran's severe 
complaints of pain associated with his service connected 
right knee disability to the degree that a rating in excess 
of 20 percent is warranted. 

The Board would not dispute the veteran's severe difficulties 
associated with his nonservice-connected disabilities.  
However, the medical evidence of record, including, most 
importantly, the veteran's treatment records, clearly 
indicate the veteran's service-connected disabilities do not 
cause the majority of the veteran's difficulties.  Medical 
evidence of record indicates extensive treatment for several 
nonservice-connected disabilities associated with the neck 
and shoulders.  This medical evidence does not support the 
conclusion that the veteran suffers from severe pain 
associated with his right knee, left wrist, or feet.  

The evidence of record does not support a determination that 
the veteran's pain limits the extension of his right knee to 
20 degrees.  Accordingly, a 30 percent evaluation under 
Diagnostic Code 5261 is not in order.  Moreover, the veteran 
is currently receiving a 10 percent evaluation for the 
residuals of a right medial meniscectomy with laxity under 
Diagnostic Code 5257, even though there is no credible 
evidence to support the conclusion that the veteran suffers 
from recurrent subluxation or lateral instability.  
Therefore, the Board concludes that any further increase in 
the rating assigned under the codes for limitation of motion 
would provide an overall rating for the actual service 
connected disabilities of the right knee far in excess of the 
actual impairment. 

IV.  Entitlement to an Evaluation in Excess of 30 percent
For the Bilateral Pes Planus

The veteran's service-connected bilateral pes planus has been 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5276 
(acquired flatfoot) (2000).  Under this Diagnostic Code, 
pronounced flatfoot with marked pronation, extreme tenderness 
of the plantar surfaces of the feet, marked inward 
displacement and severe spasms of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances, 
warrants a 50 percent evaluation if bilateral and 30 percent 
if unilateral.  Severe flatfoot, with objective evidence of 
marked deformity, pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic callosities 
warrants a 30 percent evaluation when bilateral and a 20 
percent evaluation when unilateral.  

Based on the evidence of record, the Board finds little 
evidence to support the current conclusion that the veteran 
warrants a 30 percent evaluation for his bilateral flat feet.  
There is little evidence to support the conclusion that the 
veteran suffers from severe objective evidence of marked 
deformity with pain on manipulation and use and no 
indications of swelling on use or characteristic callosities.  
There is clear medical evidence that the service connected 
pes planus would best be classified as moderate bilateral.  
Such a finding, however, would not support the current 
rating, much less a higher evaluation.  The Board finds no 
credible evidence of swelling on use or characteristic 
callosities in the record.  Accordingly, as the veteran 
appears to not meet the requirements of a 30 percent 
evaluation for his service-connected condition, an increased 
evaluation under 5276 is clearly not warranted.  

Limitation of motion must be objectively confirmed by such 
findings as swelling, muscle spasm, or satisfactory evidence 
of painful motion.  38 C.F.R. § 4.71a.  In this case, it 
appears clear that the basis of the RO's decision to award 
the veteran his current evaluations is his complaints of 
pain.  Without taking into consideration the veteran's 
complaints of pain, the current evaluations could not 
possibly be justified.  However, the Board must find that the 
preponderance of the evidence supports the conclusion that 
the veteran is exaggerating his complaints of pain.  As the 
objective medical evidence does not support the current 
evaluation, an increased evaluation under the diagnostic code 
is clearly not warranted.  The Board has reviewed other 
diagnostic codes under 38 C.F.R. § 4.71a, including 
Diagnostic Codes 5277 (bilateral weak foot) and 5278 
(clawfoot) (2000).  However, the veteran is currently 
receiving one of the highest possible evaluations for his 
bilateral foot disability.  In any event, based on the 
objective evidence, an increased evaluation under these 
diagnostic codes is clearly not warranted.  

V.  Entitlement to an Increased Evaluation for the
Residuals of a Fracture of the Left Wrist

The RO has evaluated this disability under 38 C.F.R. 
Diagnostic Code 5213 (2000) (impairment of supination and 
pronation) (2000).  Under this Diagnostic Code, loss of bone 
fusion with the hand fixed in supination or hyperpronation 
warrants a 40 percent evaluation for the major hand or a 
30 percent evaluation for the minor hand.  When the hand is 
fixed in full pronation, a 30 percent evaluation is warranted 
for the major hand and a 20 percent evaluation is warranted 
for the minor hand.  

In this case, the Board finds absolutely no evidence to 
support the conclusion that the veteran warrants a 20 percent 
evaluation for supination and pronation.  There is no 
evidence to support the conclusion that the veteran's hand is 
fixed in full pronation.  Consequently, as there is currently 
little evidence to support the current evaluation, an 
increased evaluation is not warranted.  The veteran is 
currently receiving one of the highest possible evaluations 
for a left wrist injury despite the fact that the medical 
evidence of record appears to indicate that he is 
exaggerating his complaints associated with this condition. 

In light of the veteran's complaints of pain associated with 
numerous orthopedic disabilities, and the medical opinion 
evidence indicating that the complaints of pain are out of 
proportion to the actual impairment, the evaluation of the 
veteran's case is difficult.  The fact that the veteran 
appears unwilling to provide the information requested by the 
Board in its previous remand makes it more difficult, and is 
further evidence that the claimant is manipulating the 
record.  The Board has reviewed the extensive medical 
evidence of record.  While there is evidence which supports 
the veteran's claims of pain, there is also extensive medical 
evidence indicating the severe nature of the veteran's 
nonservice-connected disorders and clear indications that the 
veteran is exaggerating his complaints of pain associated 
with his service-connected disabilities.  The Board finds 
that the evidence indicating the severe nature of the 
nonservice-connected disorders and the indications that the 
veteran is exaggerating his complaints of pain associated 
with his service-connected disabilities are entitled to the 
greater probative weight.  The Board specifically finds that 
the medical information that supports the veteran's claims is 
based, almost entirely, on the veteran's subjective 
complaints. 

The obligation of VA to develop the record has been amply 
met.  The RO has attempted diligently to evaluate the 
veteran's claims over several years.  The Board has remanded 
this case on two occasions for multiple medical evaluations.  
The Board finds no reasonable possibility that any additional 
development could substantiate any of the claims for an 
increased rating.  The reason why further development would 
be futile in this case is because it is clear that the 
claimant is exaggerating his subjective complaints and 
actively obstructing attempts to develop the record where the 
additional evidence might undercut the claim.  Further 
development is far more likely to undermine the currently 
assigned evaluations that to support higher ratings.  Since 
the claims adjudication process is nonadversarial, however, 
the Board finds that further develop for purposes of reducing 
the currently assigned evaluations for the feet, left wrist 
or under Code 5227 is not warranted. 

The Board has considered all of the potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, there is no 
section that provides a basis upon which to assign an 
increased evaluation for the reasons discussed therein.  
Lastly, while the Board has considered the doctrine affording 
the veteran the benefit of any existing doubt. The record 
does not demonstrate an approximate balance of positive and 
negative evidence to warrant the resolution of that matter on 
this basis.  38 C.F.R. § 5107(b).  As noted above, based on 
the current evidence of record, the current evaluations are 
difficult to justify in light of the objective medical 
evidence of record.  


ORDER

Entitlement to an increased evaluation for bilateral pes 
planus is denied.

Entitlement to an increased evaluation for post-operative 
residuals of a fracture of the left wrist is denied.

Entitlement to an increased evaluation in excess of 10 
percent for post-operative residuals of a right medial 
meniscectomy is denied.

Entitlement to an increased evaluation of 20 percent for 
traumatic arthritis of the right knee with pain is granted.  



REMAND

As the Board construes the veteran's contentions, he 
effectively has requested an extraschedular evaluation for 
each of his service-connected disabilities.  The RO has not 
explicitly addressed this contention with regard to all of 
his service-connected disabilities as opposed to his claim 
for a total rating based upon unemployability on an 
extraschedular basis.  In light of the veteran's contentions, 
the Board believes that the RO must consider expressly 
whether the claim for an extraschedular rating for each of 
his service connected disabilities under 38 C.F.R. § 3.321(b) 
(2000) should be referred to the Undersecretary for Benefits 
or the Director, Compensation and Pension Services.  

The issue of entitlement to an extraschedular disability 
rating is not before the Board at this time.  Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) and VAOPGCPREC 6-96 (August 16, 
1996).  Accordingly, the case is REMANDED for the following 
actions:

The RO should determine whether a claim 
for an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2000) for one or 
more service connected disabilities 
should referred to the Undersecretary for 
Benefits or the Director, Compensation 
and Pension Services for consideration.  

The veteran is advised that this claim, 
or any additional claims, will not be 
before the Board unless the determination 
is unfavorable, and the veteran files a 
notice of disagreement and completes all 
procedural steps necessary to appeal a 
claim to the Board in accordance with 
38 U.S.C.A. § 7105 (West 1991).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

		
	Richard B. Frank
	Member, Board of Veterans' Appeals


 

